DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 11/3/2020 & 1/4/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation


(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Specifically, claims 16-20 are interpreted as invoking 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Office Publication EP2653846A1 to Van Veldhoven et al.

Regarding claim 1, Van Veldhoven teaches impedance measurement device comprising:
a transmit port (connection between 301 and 302) to drive a carrier signal (f_mod1) to a sample under test (302);
a receive port to receive sidebands of the carrier signal in response to modulation of the carrier signal from the sample under test (¶ [0017]); and
a compensation impedance coupled between the transmit port and the receive port such that the sidebands of the carrier signal are received with the carrier signal suppressed with respect to the receive port (¶¶ [0048] & [0079]).

	Regarding claim 2, Van Veldhoven teaches the impedance measurement device of claim 1, wherein the impedance measurement 

	Regarding claim 3, Van Veldhoven teaches the impedance measurement device of claim 1, wherein the impedance measurement device includes:
the transmit port being one of two transmit ports (501, 502), the receive port being one of two receive ports (+ & -), and the compensation impedance being one of two compensation impedances (504, 505);
a digital-to-analog converter having two outputs coupled to the two transmit ports to provide the carrier signal as a differential signal, with one of the two outputs coupled to one of the two transmit ports arranged as a positive drive node and the other one of the two outputs coupled to the one of the two transmit ports arranged as a negative drive node (¶ [0093]);
an analog-to-digital converter having two inputs coupled to the two receive ports, with one of the two inputs coupled to one of the two receive ports arranged as a positive sense node and the other one of the two inputs coupled to another one of the two 
a first compensation impedance of the two compensation impedances coupled between the positive drive node and the negative sense node (504); and
a second compensation impedance of the two compensation impedances coupled between the negative drive node and the positive sense node (505).

	Regarding claim 4, Van Veldhoven teaches the impedance measurement device of claim 1, wherein the compensation impedance is matched to a network coupling the transmit port and receive port to the sample under test, the network including the sample under test (figure 4, element Z_0,4; ¶ [0101]).

	Regarding claim 5, Van Veldhoven teaches the impedance measurement device of claim 1, wherein the compensation impedance is selected such that a first ratio of the compensation impedance to a first impedance coupled to the receive port is approximately equal to a second ratio of a second impedance coupled to the transmit port to a combination of electrode impedance to the sample under test and sample impedance (¶ [0027]).



	Regarding claim 7, Van Veldhoven teaches the impedance measurement device of claim 1, wherein the impedance measurement device includes:
an analog-to-digital converter coupled to the receive port;
a mixer to mix the carrier signal and an output of the analog-to-digital converter to produce an in-phase signal and a quadrature phase signal (¶ [0093]); and
a processing device operable to selectively add an estimate of the compensation impedance to the in-phase signal or the quadrature phase signal output from the mixer (¶ [0094]).

	Regarding claim 8, Van Veldhoven teaches a method of flicker noise reduction in an impedance measurement circuit, the method comprising:
transmitting a carrier signal (f_mod1) to a sample under test (302); and


	Regarding claim 9, Van Veldhoven teaches the method of claim 8, wherein the method includes suppression of the carrier signal by using a subtraction operation (figure 4; ¶¶ [0048] & [0079]).

	Regarding claim 10, Van Veldhoven teaches the method of claim 8, wherein transmitting the carrier signal includes transmitting a positive drive signal to a first electrode coupled to the sample under test and a negative drive signal to a second electrode coupled to the sample under test opposite the coupling of the first electrode to the sample under test (figure 10; ¶ [0093]).

	Regarding claim 11, Van Veldhoven teaches the method of claim 10, wherein a first compensation impedance of the compensation impedances is coupled between a positive drive node of the transmission ports and a negative sense node of the 

	Regarding claim 12, Van Veldhoven teaches the method of claim 8, wherein the method includes adjusting the compensation impedances such that a first ratio of the compensation impedances to first impedances coupled to the receive ports is approximately equal to a second ratio of second impedances coupled to the transmit ports to a combination of electrode impedances to the sample under test and sample impedance (¶ [0027]).

	Regarding claim 13, Van Veldhoven teaches the method of claim 8, wherein the method includes adjusting the compensation impedances by adjusting a programmable resistance and a programmable capacitance under control of a processing device (¶ [0072]).

	Regarding claim 14, Van Veldhoven teaches the method of claim 13, wherein adjusting the compensation impedances includes iteratively adjusting the compensation impedances to 

	Regarding claim 15, Van Veldhoven teaches the method of claim 8, wherein the method includes:
mixing the carrier signal with a version of the received sidebands of the carrier signal with the carrier signal suppressed (¶¶ [0022] & [0093]);
outputting an in-phase signal and a quadrature phase signal (¶¶ [0022] & [0093]); and
processing the in-phase signal (¶¶ [0022] & [0093]).

	Regarding claim 16, Van Veldhoven teaches a device having an impedance measurement circuit, the device comprising:
a means to transmit a carrier signal to a sample under test (connection between 301 and 302 carries signal f_mod1 to a sample under test 302);
a means to receive sidebands of the carrier signal in response to modulation of the carrier signal from the sample under test (¶ [0017]); and
a means to suppress the carrier signal in the reception of the sidebands, with the means to suppress the carrier signal coupled between the means to transmit the carrier signal and the means 

	Regarding claim 17, Van Veldhoven teaches the device of claim 16, wherein the means to transmit the carrier signal includes a positive drive node to transmit a positive drive signal to a first electrode coupled to the sample under test (504) and a negative drive node to transmit a negative drive signal to a second electrode coupled to the sample under test opposite the coupling of the first electrode to the sample under test (505).

	Regarding claim 18, Van Veldhoven teaches the device of claim 17, wherein the means to suppress the carrier signal includes:
a first compensation impedance coupled between the positive drive node and a negative sense node of the means to receive sidebands of the carrier signal (504); and
a second compensation impedance coupled between the negative drive node and a positive sense node of the means to receive sidebands of the carrier signal (505).

	Regarding claim 19, Van Veldhoven teaches the device of claim 16, wherein the means to suppress the carrier signal .

Allowable Subject Matter

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2017/0007186 to Baek et al., which discloses impedance sensing having mixing and modulation capabilities, but lacking compensation impedance;
	United States Patent No. 8,653,828 to Hancock et al. discloses an apparatus for treating tissue with microwave radiation having impedance calibration, but lacking carrier suppression; and
	United States Patent No. 4,283,794 to Underhill et al., which discloses measuring radio-frequency impedance having carrier suppression and mixing, but lacking combining modulated and non-modulated impedance values.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 20, "The device of claim 16, wherein the device includes . . . a means to process information to: generate a value of impedance of the sample under test in a non-modulated state from impedance information about the means to suppress the carrier signal; and combine the value of the impedance of the sample under test in the non-modulated state with a measured impedance of the sample under test from the received sidebands,"
	in combination with all other limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868 

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
1/27/22